Citation Nr: 1720873	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-21 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1960 to December 1963, with additional service in the Navy Reserve.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 


FINDING OF FACT

 The Veteran's tinnitus had its onset during his active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determination to grant service connection for tinnitus, VA's duties to notify and assist are deemed fully satisfied, and there is no prejudice to the Veteran in proceeding to decide this issue.

Merits

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  With an approximate balance of positive and negative evidence on a relevant issue, VA resolves reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102  (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has tinnitus as a result of acoustic trauma in active service.  Consistent with the June 2013 Statement of the Case (SOC), the Board concedes exposure to acoustic trauma, as the Veteran's duty military occupational specialty (MOS) as an electrician's mate in the Navy had a moderate probability of noise exposure.  See M21-1, Part III, Subpart iv, Chapter 4, Section B, 4.e.

Service treatment records (STRs) are silent for complaints of, or treatment for, tinnitus.  However, he has specifically reported that between March 1961 and March 1963, when he was stationed in an engine room, he noticed ringing in his ears.  See July 2013 Correspondence.  He has also contended that he experienced symptoms of tinnitus since discharge from the Navy.  See December 2016 Appellate Brief.  The Board notes that the Veteran is competent to report when he first experienced symptoms of tinnitus and to assert that the symptoms have continued since service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Also, the Board finds the Veteran to be credible in this respect.

At an August 2011 VA audiology evaluation, the Veteran reported current tinnitus as a result of being stationed next to diesel engines in a ship engine room without hearing protection.  The examiner acknowledged the Veteran's complaints of tinnitus and diagnosed tinnitus.  However, the examiner opined that the Veteran's tinnitus is less likely as not caused by, or a result of, military noise exposure.  The examiner based this opinion on the fact that the Veteran had normal hearing sensitivity following service and that his tinnitus is most likely due to current hearing loss with onset after military service.  

Nevertheless, the Board finds the August 2011 VA opinion to be inadequate for adjudication purposes.  In this regard, the examiner failed to consider the Veteran's reports of experiencing tinnitus while in active service and symptoms since that time.  Further, the examiner failed to consider the Veteran's wife's statements that she noticed the Veteran could not hear as well when he was in active duty.  See July 2011 Statement in Support of Claim.  This evidence suggests the Veteran's hearing loss and tinnitus began in-service and directly contradicts the examiner's rationale.  Failure to consider this evidence was in error.  Thus, as the opinion is not adequate, it cannot serve as the basis of a denial service connection for tinnitus.

Indeed, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  Here, the Veteran is competent to identify tinnitus, and his statements have been found credible. 

The Board acknowledges the private treatment notes, which indicate that the Veteran denied ringing in his ears on five separate occasions.  See May 2006, December 2007, October and December 2009, and November 2010 Hiawatha Community Hospital East Highland Clinic records.  However, as tinnitus can be intermittent, these five survey reports denying ringing in the ears is outweighed by the Veteran's report of experiencing tinnitus in service and having symptoms of tinnitus since service.  

In sum, the Board concedes that the Veteran sustained acoustic trauma in active service.  He has a current diagnosis of tinnitus.  He has also competently and credibly reported experiencing tinnitus in service and credibly asserted a continuity of relevant symptomatology since service.  The VA medical opinion of record is not a competent opinion against the claim for tinnitus as it is inconsistent with the other evidence of record.  

Accordingly, the Board finds that the evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Accordingly, reasonable doubt must be resolved in favor of the Veteran, and entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted. 



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


